DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
 Election/Restrictions
Claims 57, 59, 60, 62, 64, 66, 69-71, 73, 76, 77, 87, and 110 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 23 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 June 2020 is fully withdrawn.  Claims 65, 67, 68, 72, 74, 75, 78, 84, 89, 91, 94, 98, and 104-109, directed to previously withdrawn inventions and species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bijal Shah-Creamer on 03 May 2021.
The application has been amended as follows: 
Claim 57 is amended as follows:
57. (currently amended)		An add-on for a self-injector comprising: 
an adaptor comprising a first coupling at a first end of the adaptor sized and shaped to couple said adaptor to a fluid reservoir, a second coupling at a second end of the adaptor, a first body portion extending from said first coupling, said first body portion being elongate along a first axis, a second body portion extending from said second coupling, said second body portion being elongate along a second axis angularly offset from said first axis, and an elbow portion connecting said first and second body portions; 
a rigid and bent fluid path having a first end configured to penetrate tissue and a second end coupled to said adaptor; and 
a needle protective cap covering said first end of said fluid path and a protective sheath covering said second end of said fluid path, 
wherein said add-on is coupled to said fluid reservoir such that said second end of said fluid path is in fluid communication with said fluid reservoir, and 
wherein said add-on coupled to said fluid reservoir forms an integral self-injector cartridge unit configured to be sterilized and filled with an injectable.
Reasons for Allowance
Claims 57, 59, 60, 62, 64, 66-78, 84, 87, 89, 91-94, 98, and 104-110 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tsals et al (US 5858001) in view of Gross et al (US 6500150), fails to disclose or make obvious a device as described in claim 57. Specifically, Tsals fails to disclose or Claims 59, 60, 62, 64, 66-78, 84, 87, 89, 91-94, 98, and 104-110 are allowed for incorporating the above limitations due to their respective dependencies on claim 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunt (US 2002/0055718) discloses an injection device (14, Figure 1) with a bent fluid path (26, Figure 4) connected to an add-on (24).
Kraus et al (US 2007/0079894) discloses an add-on device (Figure 40B) with two ends of a rigid fluid path, one end covered by a collar (1658) and the other end covered by a protective cover (1412).
Miller et al (US 2008/0140014) discloses a fluid coupling add-on (Figure 12A) with a body (160) that connects to a straight fluid path (60) configured to puncture tissue and connects to a bent fluid path (142) that is coupled to a fluid source.
Mudd et al (US 9468720) discloses a medicament delivery device (Figure 3C) that comprises a tissue-piercing end (308) that forms an angle with the rest of the body (302) of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783